COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER ON MOTION


Cause Number:             01-19-00011-CV
Trial Court Cause
Number:                   2018-46488
Style:                    Richard Andert Robins v. Commission for Lawyer Discipline dba Texas Bar
                          aka State Bar of Texas
Date motion filed*:       September 16, 2019
Type of motion:           Agreed Motion to Exceed Word Limit
Party filing motion:      Appellant, Richard Andert Robins
Document to be filed:     Reply Brief

Is appeal accelerated?     Yes       No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:
         Date Requested:

Ordered that motion is:

              Granted
                    If document is to be filed, document due: September 26, 2019
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Evelyn V. Keyes
                         Acting individually           Acting for the Court



Date: September 24, 2019